DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 01/21/2022 has been entered. Claims 5 and 8 has been cancelled. Claims 1-4, 6-7, 9-10 and 12-20 have been amended. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced also as a result of the amendment.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both “locating members” and “support members”.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first locating member”, “second locating member”, “a securing formation”, “a number of internal formations” and “the mounting member further comprises an end portion adapted to be engaged with an elongate tubular member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note that the above elements are either not shown or not referred to be a numeral that can be identified in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4, 14 and 16 are objected to because of the following informalities:  
Claim 1 line 17; it appears that letter “o” has been inadvertently omitted leaving the letter “f” only of the word “of”.
Claim 2, 4, 14 and 16 recites “the one or a plurality of support members”; it appears that article “the” needs to replace article “a” in all these claims. The same issue applies to claim 4 with regards to the recitation: “the one or a plurality of blanking members”.
Claim 3 recites the word “members twice in a row in line 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a first locating member” and “a second locating” member”; as well as the limitation “one or a plurality of support members”; while the support members are consistently referred to with numeral 3 throughout the specifications; the locating members are only referred to with a numeral which is also numeral 3 once on page 15 line 7; therefore, the lack of a distinct numeral and the use of the same numeral i.e. 3 for both these positively recited limitations causes indefiniteness. The same issue applies to claim 20.
Claim 13 recites “the mounting member further comprises an end portion adapted to be engaged with an elongate tubular member, in use”; this recitation is indefinite because it appears that (as best understood) it is the support members (3) that have end portion (not the mounting member 1) adapted to be engaged with an elongate tubular member (6).
Dependent claims are rejected since they depend from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers, US (2016/0281375).
In regards to claim 1 Rogers discloses:
A coupling system (fig. 1) for coupling together elongate tubular members, the coupling system comprising: 
a mounting member (2) having an outer surface (outer surface of 2); 
a first locating member (bottom cup 6) mounted on the mounting member (fig. 5); 
a second locating member (top cup 8) adapted to be mounted on the mounting member (fig. 5), in use; 
one or a plurality of support members (50s), each support member comprising, a body member (51-53) having a central portion (from which 49 extends) and first and second opposing ends (bottom and top ends i.e. bottom and top 52s), and defining a concave surface (see annotated drawings), and a tube portion (see annotated drawings) extending from the body member (fig. 6); and 
wherein the concave surface of each support member is adapted to be engaged with the outer surface of the mounting member (as shown in fig. 5) and the first and second opposing ends of the body member of each support member are adapted to be engaged with the first locating member and the second locating member, respectively (bottom and top engaged with 6 and 8 respectively as shown in fig. 5), to mount the support member on the mounting member; and the tube portion of each support member is adapted to be engaged with an elongate tubular member (49), in use; and 
wherein the second locating member (top cup 8) comprises a detent (either the stop passage 12 itself or the portions of the cylindrical member 8 next to 12) that engages with the mounting member (as shown in fig. 5) to secure the second locating member to the mounting member and inhibit disengagement of the second locating member, in use (as described in paragraph [0034]; see excerpt below; where in use 50 is not aligned with top cup 8; note the typographical error in the passage below mistakenly referring to top cup as 3 instead of 8 which is corrected in the next sentence).


    PNG
    media_image1.png
    180
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    430
    508
    media_image2.png
    Greyscale

In regards to claim 2 Rogers discloses the one or a plurality of support members comprises at least two support members (two 50s) and the concave surfaces of each of the at least two support members can be engaged with the outer surface of the mounting member (fig. 10).
	In regards to claim 3 Rogers discloses the tube portions of each of the at least two support members extend from the mounting member at an angle to each other, in use (any of the angles shown in fig. 11).
	In regards to claim 4 Rogers discloses one or a plurality of blanking members (73; fig. 14), each blanking member comprising a body member (body of 72 shown in fig. 15 in the same manner of body of 50) having a central portion (center of 73 in the same manner of body of 50) and first and second opposing ends (top and bottom of 73), and defining a concave surface (figs. 12 & 13), and wherein the one or a plurality of blanking members are adapted to be engaged with the outer surface of the mounting member in locations where the one or a plurality of support members are not engaged with the outer surface of the mounting member, in use (figs. 12 & 13). 
	In regards to claim 6 Rogers discloses [one of] the mounting member and the second locating member comprises a channel (see annotated drawings; wrongly marked 12 in fig. 1 and also wrongly marked 50 in fig. 2, since 50 is the ledger head hence is marked separately in the annotated drawings) and the other of the mounting member and the second locating member comprises a lug (see annotated drawings) adapted to engage with the channel (as described in paragraph [0034] above).
	In regards to claim 7 Rogers discloses the lug is engaged with the channel by relative rotational movement between the second locating member and the mounting member (as described in paragraph [0034] above).
	In regards to claim 10 Rogers discloses at least one of the first and second opposing ends of each support member is generally wedge-shaped with the thinner end of the wedge adapted to be inserted first into one of the first and second locating members (as shown in figs. 1 & 3).
In regards to claim 11 Rogers discloses at least one of the first and second locating members (6 & 8) is in the form of a collar adapted to be positioned over the mounting member (as shown in figs. 1 & 3).
In regards to claim 12 Rogers discloses the mounting member (2) comprises a tubular member (as shown in figs. 1).
In regards to claim 13 Rogers discloses the mounting member further comprises an end portion adapted to be engaged with an elongate tubular member, in use (49 as best understood).
In regards to claim 14 Rogers discloses the one or a plurality of support members comprises at least two support members; and when the at least two support members are engaged with the mounting member, longitudinal axes of each of the tube portions intersect each other at an angle of a multiple of 90 degrees (as shown in fig. 9).
	In regards to claim 15 Rogers discloses the mounting member has a longitudinal axis (vertical axis of 2), and the tube portion of each support member has a longitudinal axis (horizontal axis of 49), such that when each support member is mounted on the mounting member, the longitudinal axis of the mounting member and the longitudinal axis of the tube portion intersect each other at 90 degrees (as shown in fig. 1).
	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers, US (2016/0281375).
In regards to claim 20 Rogers discloses:
	A scaffolding system (fig. 12) comprising a number of elongate tubular members (49s) and a coupling system (fig. 1), the coupling system couples together the elongate tubular members (as shown in fig. 12), and the coupling system comprises: 
a mounting member (2) having an outer surface (outer surface of 2); 
a first locating member (bottom cup 6) mounted on the mounting member (fig. 5); 
a second locating member (top cup 8) adapted to be mounted on the mounting member, in use (fig. 5); 
one or a plurality of support members (50s), each support member comprising a body member (51-53) having a central portion (from which 49 extends) and first and second opposing ends (bottom and top ends i.e. bottom and top 52s), and defining a concave surface (see annotated drawings), and a tube portion (see annotated drawings) extending from the body member (fig. 6); and 
wherein the concave surface of each support member is adapted to be engaged with the mounting surface of the outer member (as shown in fig. 5) and the first and second opposing ends of the body member of each support member are adapted to be engaged with the first locating member and the second locating member, respectively (bottom and top engaged with 6 and 8 respectively as shown in fig. 5), to mount the support member on the mounting member (fig. 5); and the tube portion of each support member is engaged with one of the elongate tubular members (49s; fig. 1), in use; and 
wherein the second locating member (top cup 8) comprises a detent (either the stop passage 12 itself or the portions of the cylindrical member 8 next to 12) that engages with the mounting member (as shown in fig. 5) to secure the second locating member to the mounting member and inhibit disengagement of the second locating member, in use (as described in paragraph [0034]; see excerpt below; where in use 50 is not aligned with top cup 8; note the typographical error in the passage below mistakenly referring to top cup as 3 instead of 8 which is corrected in the next sentence).

    PNG
    media_image1.png
    180
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    430
    508
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 1 above, and further in view of Rock, US (5285869).
In regards to claims 16 and 17 Rogers does not disclose the manner in which support member 50/55/56 is attached to elongate member 49 i.e. securing device engages with a securing formation on the first support formation and the securing formation comprises an aperture which is adapted to accept the pin and the pin.
However, Rock teaches a securing device (6; fig. 1), and wherein the securing device is adapted to engage with a securing formation (pin of catch 6) on at least one tube portion of the one or a plurality of support members (equivalent to 3) to secure an elongate tubular member to the at least one tube portion (likened to tubular section of 50 of Rogers), in use (Claim 16).
Rock also teaches the securing device comprises a pin (as shown in fig. 1) and the securing formation comprises an aperture (through which pin of 6 passes) which is adapted to accept the pin and the pin is also adapted to engage with an elongate tubular member to secure the elongate member to the at least one tube portion (as shown in fig. 1) (Claim 17).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the securing pin and aperture protocol taught by Rock to couple the support and elongate members of Rogers for its predictable function of providing a positive and secure manner of coupling to enhance safety and ensure solid affixing of the members during use. 
In regards to claim 18 Rogers as modified by Rock above teaches the tube portion of each support member comprises a number of internal formations (apertures through which 6 passes; Rock) extending along the length of the tube portion (fig. 5b).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 1 above, and further in view of Gillard, US (5560730).
In regards to claim 19 Rogers does not disclose the coupling system is manufactured from a non-metallic material.
However, Gillard teaches the coupling system is manufactured from a non-metallic material (as described in Col 8; LL 20-23; excerpt below).

    PNG
    media_image3.png
    87
    491
    media_image3.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize non-metallic material as taught by Gillard to manufacture the coupling system of Rogers for its predictable function of preventing electric current or static charge from being conducted to the user and hence creating an unsafe work environment. In addition, to the predictable advantages of a rust resistant material being used in outside environment.  

Allowable Subject Matter
Claim 9 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive because:
Applicant argues “The Examiner cites paragraph [0034] of Rogers. However, the Examiner does not identify which components of the connector disclosed in Rogers are considered to be equivalent to the claimed "detent"”; examiner respectfully disagrees and presents that Rogers indeed discloses a detent (which is either the stop passage 12 itself or the portions of the cylindrical member 8 next to 12) that engages with the mounting member (as shown in fig. 5) to secure the second locating member to the mounting member and inhibit disengagement of the second locating member, in use ; where the detent meets the definition of detent according to https://www.thefreedictionary.com/detent .

    PNG
    media_image4.png
    241
    607
    media_image4.png
    Greyscale


Applicant argues “This arrangement does nothing to inhibit disengagement of the locking top cup and disengagement can be achieved simply by rotating the locking top cup in the opposite direction”; examiner respectfully disagrees and presents that indeed sans the rotation the stop passage 12 arrangement indeed inhibit disengagement of the second locating member, since as explained in paragraph [0034] rotation as well as upward movement are needed to disengage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634